DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KAREN C. YEH HO,
                             Appellant,

                                     v.

                              WILLIAM YEH,
                                Appellee.

                     Nos. 4D18-2245, 4D18-2902
                            & 4D18-2904

                               [July 3, 2019]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Kathleen J. Kroll and Scott Suskauer,
Judges; L.T. Case Nos. 50-2016-GA-000305-XXXX-NB, 50-2017-CP-
000861-XXXX-NB and 50-2017-CP-000866-XXXX-NB.

   Karen C. Yeh Ho, West Palm Beach, pro se.

  William E. Boyes of Boyes, Farina & Matwiczyk, P.A., Palm Beach
Gardens, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN, JJ., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.